DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1, 16 and 20 each recite “a hydraulic integrated circuit” being included in a hydraulic controller.  Yet, the description does not provide description that puts one of ordinary skill on notice that Applicant had possession of the claimed invention as the specification lacks description relating to the definition of a hydraulic integrated circuit.  Appropriate correction required.
Claims 1, 16 and 20 each recite that the priority hydraulic oil flow is directed to at least the clamping drive system before defining and directing a non-priority hydraulic flow to the non-priority rotary drive system.  The specification at the time of filing does not provide support for such a limitation and is therefore new matter.  Specifically, there is nothing in the specification supporting that priority flow takes place before a non-priority flow is defined and directed.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 20 each recite “a hydraulic integrated circuit” being included in a hydraulic controller.  The metes and bounds of what constitutes a hydraulic integrated circuit are not clearly delineated such that a person of ordinary skill in the art would be on notice of the scope of the claimed invention.  Appropriate correction required.
Claims 1, 16 and 20 each recite that the hydraulic controller with the single supply line and the single return line “defines” either a priority or non-priority flow.  It is unclear how these feature define the priority or non-priority flow.  Directing it from these sources seems clear enough, but how the flow is defined by these features is not clear.  Appropriate clarification required.
Claim 10 recites that “the hydraulic controller is arranged to vary between the priority hydraulic oil flow to the rotary drive system and the non-priority flow to the rotary drive system.”  It is not clear how the controller varies between the oil flow to the rotary drive system.  The rotary drive system is recited twice and it is unclear what is meant here.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beakley (US 6,220,130 B1) in view of Wachs et al. (US Patent No. 4,411,178) and Gilmore (US Patent No. 5,050,291) and Kuromusha (US Patent No. 10,557,484 B2).
Beakley discloses a pipe facing machine system (Fig. 1) including a pipe facing machine (1, 2) having a body defining an axis (Fig. 1); a cutting head (2) mounted on the body having a mandrel (100) and arranged to rotate and translate relative to the axis (Fig. 1; Col. 4, Lines 54-60); and a plurality of drive systems that include a clamping drive system (Figs. 2-4) arranged to drive clamping of the pipe facing machine on the workpiece, a rotary drive system arranged to drive rotation of the cutting head about the axis (Fig. 1; Col. 4, Lines 54-60), and a linear drive system arranged to drive translation of the cutting head along the axis (Fig. 1; Col. 4, Lines 54-60).  A hydraulic controller includes and hydraulically connecting the drive systems (Col. 4, Lines 25-31; Col. 6, Lines 28-41).  That is, the system includes hoses running from a power source to the separate drive systems.  A hydraulic power unit source is arranged to supply a hydraulic oil flow to the hydraulic controller via (Col. 4, Lines 25-31).  While a single hydraulic circuit connecting the source and the hydraulic controller is suggested by the reference, there is no explicit disclosure of the single circuit connection with a single supply line and a single return connected to a single fixed gear hydraulic pump.  Additionally, there is no explicit disclosure of a computer control system, a single pump to supply hydraulic fluid from the source or a manifold delivering the fluid from the single fixed gear hydraulic pump via the single supply line in order to direct priority and non-priority flows.
Wachs et al. (“Wachs”) discloses a computer control system (100) operably coupled to the hydraulic control of various drive systems (Fig. 3).  Due to the control elements (differing valves, encoders) in the hydraulic circuit, the hydraulic control is capable of directing and 
Gilmore discloses a manifold (40) for receiving fluid from a source (at 39) and then branching that fluid off to different drives/systems (via 38, 46, 50).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the system disclosed in Beakley with a manifold as taught by Gilmore for receiving fluid from a source and then delivering it via hosing (already suggested in Beakley) to the separate systems.
Kuromusha discloses a single fixed gear pump (1, determined by illustration in Fig. 1 of single direction arrow on pump) priority logic system with a priority logic valve system that prioritizes flow between priority functions and non-priority functions (C; Fig. 1; Col. 3, Lines 36-46).  The load logic control system is capable of performing as claimed, including control of 
While the modified embodiment is capable of operating within the claimed gallons per minute ranges, the specific ranges are not claimed.  Yet, the flow rate within the system is a result-effective variable because it impacts the operation of the various systems.  Therefore, at a time prior to filing it would have been obvious to provide the system disclosed in Beakley with flow rates within the claimed ranges in order to optimize the operation of the various systems.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they moot in view of the new line of rejection (arguments focused on Hamkins).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RYAN RUFO/Primary Examiner, Art Unit 3722